Citation Nr: 1222866	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for gastroesophageal reflux disease (GERD) than the noncompensable (zero percent) rating assigned. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 2003 to September 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in pertinent part granting service connection and assigning an initial noncompensable evaluation for GERD, effective from the September 26, 2007, which was the day following the date of the Veteran's separation from service. 

The Board remanded the claim in July 2009 for additional development, and it now returns to the Boar for further review. 


FINDINGS OF FACT

For the entire rating period beginning September 26, 2007, the Veteran's GERD has most nearly approximated manifestation by some epigastric distress with pyrosis and regurgitation, but with the preponderance of the evidence against any intervals during that period wherein the Veteran had GERD more nearly approximated by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, and accompanying substernal or arm or shoulder pain, or similar symptoms. 


CONCLUSION OF LAW

For the initial rating period beginning from September 25, 2007, the Veteran's GERD has met the criteria for a 10 percent evaluation, but no more. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection. Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was afforded a VCAA notice letter in April 2008 addressing his claim for service connection for GERD, and in July 2008 addressing his disagreement with the initial rating assigned with the grant of service connection for GERD. The April 2008 VCAA notice letter was prior to the RO's initial adjudication of the appealed claim in July 2008. Subsequent to the July 2008 VCAA notice, there followed RO and Appeals Management Center (AMC) readjudication of the claim by issued SOC and SSOC. The VCAA notice letters informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letters also provided the Veteran with general notice of the evidence required to satisfy the claim for a higher initial evaluation for GERD. This is sufficient notice in a claim for higher rating because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all potentially applicable rating criteria. Dingess. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . The Board finds that the RO and AMC appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by an SOC and SSOC, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

The Veteran was afforded VA examinations for his GERD, as discussed infra. Most recently, the Veteran was afforded the opportunity of a VA examination in November 2011 to evaluate more completely and contemporaneously the nature and extent of his claimed GERD, but he failed to appear for that examination without good cause shown. The Board finds that the requirement of an opportunity of a VA examination in furtherance of his initial rating claim was thereby satisfied, despite the Veteran's failure to appear for the examination. 38 C.F.R. § 3.655(b)  (2011).

The AMC endeavored to undertake development as instructed by the Board's March 2011 Remand. This was to consist of an additional VA examination for compensation purposes to be followed by readjudication by the RO or AMC. The Board finds that this required development has been substantially fulfilled. The examination requirement was satisfied, pursuant to 38 C.F.R. § 3.655(b), by the scheduled examination for which the Veteran failed to appear. The AMC then readjudicated the claim by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).

Ultimately, where VA's duties have been adequately fulfilled, the burden must shift to the Veteran to produce evidence of greater severity of disability which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  While the VA does have a duty to assist the Veteran in the development of a claim, that duty is not limitless. In the normal course of events, it is the burden of the Veteran to keep the VA apprised of his whereabouts.  

The Veteran has not indicated the existence of additional pertinent evidence. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the higher initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for GERD - that of evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for a Higher Initial Rating for GERD 

The Veteran contends, in effect, that he is entitled to a higher initial rating than the zero percent assigned, based on symptomatic disability of his service-connected GERD. 

The Board concludes that in the absence of any basis of preclusion of its applicability, the regulation governing consequences of failure to attend a scheduled VA examination for compensation purposes applies in this case. When a VA examination to address medical questions arising in the case is found to be warranted and the claimant, without good cause, fails to report for such an examination, action shall be taken in accordance with 38 C.F.R. § 3.655(a),(b)  (2011). When a claimant fails to report for an examination scheduled in conjunction with an original claim, such as the present claim for a higher initial rating, the claim shall be decided based on the evidence of record. Id.  Accordingly, the Board here decides the claim for a higher initial rating for GERD based on the evidence of record. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for hemorrhoids. Fenderson v. West, 12 Vet. App 119 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

The Veteran's GERD is properly rated under the diagnosed criteria for hiatal hernia, Diagnostic Code 7346. Under Diagnostic Code 7346, hiatal hernia, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. With two or more symptoms for the 30 percent evaluation of less severity, a 10 percent evaluation is assignable. A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

The Board herein reviews VA examinations for compensation purposes obtained over the course of claim, as well as some of the Veteran's relevant treatment records. While not all treatment records are herein discussed, the Board has duly reviewed the record, and considered such evidence as is presented. 

At a November 2007 VA primary care intake visit, the Veteran was noted to have current treated conditions including GERD, with a noted failure of Prilosec treatment in the past. At that examination the Veteran did not endorse current GERD symptoms. Physical examination of the abdomen revealed it to be soft and nontender with no bruits, no organomegaly, and normal bowel sounds. The Veteran's weight was noted to be stable. 

At a May 2008 VA examination for compensation purposes following receipt of the Veteran's April 2008 claim for benefits, the Veteran endorsed a history of indigestion and heartburn, but denied any history of nausea, vomiting, abdominal pain, hematemesis, melena, diarrhea, constipation, abdominal mass, abdominal swelling, regurgitation, jaundice, hemorrhoids, fecal incontinence, or hernia. He did, however, endorse occasional blood on his toilet paper. 

At that May 2008 examination the Veteran was well-developed and in no acute distress, and abdominal/gastrointestinal examination produced normal findings, with normal bowel sounds, no abnormality on auscultation, no general or localized tenderness, no palpable mass, and no abdominal guarding. The Veteran's principal complaint at the examination was headache, not gastrointestinal symptoms. The examiner noted the Veteran's history of GERD, which the examiner characterized as a known condition. However, the examiner made no specific findings of current active symptomatic hiatal hernia or GERD. 

At a VA mental health examination for compensation purposes also in May 2008, the Veteran endorsed receiving care for ongoing GERD. 

In his December 2008 VA Form 9 the Veteran asserted that he had persistently recurrent epigastric distress, regurgitation, with substernal pains, and contended that his GERD warranted a 30 percent disability rating. The Veteran also then endorsed "a lot of burping and nausea." While the Board does not discount the Veteran's assertions of pain and other symptoms, ultimately, the presence or absence of the these particular reported symptoms are not determinative of entitlement to a 30 percent evaluation in this case. As discussed infra, the Veteran is herein assigned a 10 percent evaluation based on the presence of sufficient symptoms of GERD disability such as epigastric distress or substernal pain. However, the record reflects a consistent absence of sufficient criteria, both as reported subjectively by the Veteran and as objectively found, such as, for example, considerable impairment of health associated with his GERD, so as to warrant a 30 percent evaluation, also as discussed infra. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

At an October 2009 VA treatment visit, the Veteran complained principally of reflux. The record noted recent treatment for constipation by enema and laxative. Physical examination revealed a soft, tender epigastrium, positive bowel sounds, and no organomegaly. The treating clinician assessed worsening hiatal hernia/GERD. The clinician encouraged the Veteran to quit tobacco, with this notably suspected of exacerbating symptoms. 

At a November 2009 VA treatment the Veteran complained of increased GERD-type symptoms. He was noted to have elevated lipase and some concern was expressed of possible gastric ulcer or gallstones or pancreatitis. However, an ultrasound later in November 2009 was negative for gallbladder disorder, with the right upper quadrant within normal limits. 

Upon a later November 2009 VA treatment the Veteran was seen for a follow-up for reflux symptoms. The Veteran reported a little improvement. Medication taken included Protonix and Reglan. The Veteran denied pain currently and reported no weight loss. He reported having diarrhea a few days earlier but none currently. He also denied blood in stool. 

At a December 2009 follow-up visit the Veteran reported feeling fine, and he denied having any symptoms, including no diarrhea and no discomfort. 

Upon a February 2010 VA examination for compensation purposes the Veteran complained of heartburn pain daily of a 9 intensity on a 1 to 10 scale, as well as nausea every morning, daily belching, and vomiting approximately once weekly. He also reported regurgitation every morning with a sour liquid and sometimes food particles. He denied hematemesis but did report one instance of melena in September 2009 and another two weeks ago. He denied dysphagia. He reported taking medications for the past year and a half consisting of pantoprazole and Reglan. He also reported occasionally using over-the-counter medications. He denied any history of esophageal dilation surgery or past hospitalization, but did endorse two emergency room visits in the past 12 months due to severe heartburn. He also reported missing 10 days of work in the past year due to these symptoms associated with his GERD. He endorsed stable weight but inability to perform heavy lifting or work out at the gym due to the GERD. 

At the February 2010 examination the Veteran appeared well-developed and well-nourished, and in no acute distress, with no pallor and no signs of weight gain or loss or anemia. The abdomen was soft with tenderness in the right upper quadrant, but with no rebound tenderness and no epigastric tenderness. There were positive bowel sounds. The examiner reviewed a November 2009 upper gastrointestinal series which significantly revealed no evidence of obstructed flow through the esophagus, no diverticula, no stricture, no ulceration, no mass, and no hernia. There was also unobstructed flow through the stomach, small bowel, and proximal colon. There was no evidence of mass or ulceration in the stomach or duodenal bulb, no evidence of abnormality in the small bowel, and unremarkable mucosal and rugal patterns. The upper gastrointestinal study was assessed as normal. While the Veteran had been referred for a repeated gastrointestinal study to seek some causal condition to explain the extent of his endorsed symptoms, the Veteran cancelled that appointment. Lab work from October 2009 notably showed both hematocrit and hemoglobin normal. 

The February 2010 examiner noted that the Veteran's symptoms were "suggesting GERD and the findings of the upper [upper GI series] study [in November 2009]." The Board observes that these are contradictory conclusions, as the Veteran's self-reported symptoms suggest upper gastrointestinal disability whereas the upper GI series in November 2009 was negative for pathology. Unhelpfully, the examiner provided no analysis to try to reconcile this apparent discrepancy. 

The claims file contains a private emergency room treatment record dated in June 2006 documenting the Veteran's complaint of nearly daily chest pain for the prior four weeks. The Veteran then elaborated that the pain usually awakens him in the middle of the night, with at times feeling like shortness of breath and at other times feeling like burning in the esophagus. He also reported that he had no chest pain if perfectly still. However, he denied others symptoms including diaphoresis or vomiting. He reported a history of a normal stress test, and cardiac evaluation was unrevealing. The Veteran was also given a gastrointestinal cocktail which did not relieve symptoms. Current symptoms consisted only of chest wall pain on palpation. 

A similar private hospital visit in August 2008, for complained-of left upper chest pain was also productive of no definitive findings, with an upper gastrointestinal cocktail again producing no relief. On that occasion the pain reportedly began one to two days earlier, and of 6 out of 10 intensity. 

With upper gastrointestinal cocktails not relieving symptoms, the emergency room treatment in June 2006 and private hospital visit in August 2008 certainly present suggestions of some condition other than GERD being productive of the Veteran's heartburn or chest pain. However, again, the Veteran failed to appear for the scheduled November 2011 VA examination, and hence additional information as to the nature of any disability actually attributable to the Veteran's GERD was not obtained. The Board is compelled to adjudicate the claim based on the evidence of record. 38 C.F.R. § 3.655(b). 

An October 2010 VA treatment record noted the Veteran's history of GERD, but the treating clinician found only a soft, mildly tender epigastrium and lower quadrants, and positive bowel sounds without organomegaly. The examiner assessed a normal upper gastrointestinal examination, and noted that the Veteran declined taking Reglan. The examiner also noted that the Veteran took no medication on a regular basis and only very rarely took ibuprofen for headache.

The Board believes that the present case presents sufficient evidence of the presence of some limited recurrent epigastric distress with pyrosis or regurgitation to warrant a 10 percent evaluation for the entire initial rating period. However, for this period the evidence preponderates against the presence of symptoms such as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, and accompanying substernal or arm or shoulder pain, so as to warrant the next higher, 30 percent evaluation. The Board finds that for no lesser interval during the initial rating period is the evidence in equipoise or more favorable to the presence of symptoms meeting the criteria for a 30 percent evaluation. Rather, the evidence has consistently more nearly approximated the criteria for a 10 percent evaluation for GERD. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

In making this determination, the Board has duly considered all the evidence of record, inclusive of objective findings as well as the Veteran's lay assertions and medical interpretations of such assertions, as well as clinical findings and test results. The Board notes that the Veteran is competent to address the nature and severity of his symptoms of GERD. Jandreau. However, based on the Veteran's inconsistence in his reporting of symptoms of GERD and his inconsistence in reporting for scheduled examinations or tests to evaluate his GERD, the Board finds sufficient basis to find of limited credibility the Veteran's assertions of such severe GERD as he reported at his February 2010 examination. This is particularly the case where the Veteran has consistently presented for evaluations or treatments appearing in good health and no apparent distress, which presentation is inconsistent with the impairment in health as would be required for a 30 percent evaluation for GERD. Diagnostic Code 7346.  

The Board finds that the evidence warrants a 10 percent evaluation even while the November 2009 upper gastrointestinal series was negative for pathology and the most recent examiner for compensation purposes in February 2010 provide no explanation for the discrepancy between self-reported symptoms and objective findings. The Board finds the Veteran's assertions of pain and other symptoms to be reasonably credible to the extent of a 10 percent level of disability, as his consistence in reporting of such limited symptoms has not faltered. Caluza. This in significant part gives rise to the Board's present finding of entitlement to the a 10 percent disability rating. 

However, more severe disability as the Veteran has alleged appears not to be justified, for three reasons. First, as already noted, the Veteran's assertions of such severe disability are not credible. Second, because objective findings are generally not supportive of assertions of still more severe disability, the record as a whole tends to weigh against the presence of such more severe disability. Third, by failing to appear for an additional examination without good cause shown, the Veteran has compelled the Board to decide the claim based on the evidence of record, which, again, even with due consideration of the Veteran's assertions simply does not support the presence of criteria warranting a 30 percent evaluation for GERD. Diagnostic Code 7346. 

Accordingly, the Board finds that the evidence preponderates in favor of a 10 percent evaluation for GERD but against the next higher, 30 percent evaluation for GERD, for the entire initial rating period in question, beginning from September 26, 2007, which was the beginning of the claim period, with no lesser interval during which a higher disability rating is warranted based on evidentiary findings more nearly approximating the criteria for that rating. 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code 7346; Fenderson v. West, 12 Vet. App 119 (1999).



ORDER

A 10 percent evaluation, and no more, is granted for the Veteran's GERD for the rating period beginning September 26, 2007, subject to the laws and regulations governing the payment of monetary awards. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


